United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-3509
                     ___________________________

                               Susan M. Ryan

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

          Kilolo Kijakazi, Acting Commissioner of Social Security

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                 Appeal from United States District Court
                for the Northern District of Iowa - Western
                              ____________

                          Submitted: July 21, 2022
                           Filed: August 15, 2022
                               [Unpublished]
                               ____________

Before GRUENDER, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Susan Ryan appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. We agree with the district court
that substantial evidence in the record as a whole supports the adverse decision. See
Kraus v. Saul, 988 F.3d 1019, 1023-24 (8th Cir. 2021) (standard of review).

       Specifically, the administrative law judge (ALJ) did not err in finding some of
Ryan’s impairments non-severe. See Page v. Astrue, 484 F.3d 1040, 1044 (8th Cir.
2007) (ALJ’s determination that claimant’s impairment was non-severe was
supported by substantial evidence, as it was based on medical opinions and
examination findings). Further, in determining Ryan’s residual functional capacity,
the ALJ properly evaluated the medical opinions, see Medhaug v. Astrue, 578 F.3d
805, 815 (8th Cir. 2009) (ALJ may discount treating physician’s opinion where other
medical opinions are supported by better or more thorough evidence); cited multiple
proper reasons for discounting Ryan’s subjective complaints, see Schwandt v.
Berryhill, 926 F.3d 1004, 1012 (8th Cir. 2019) (ALJ properly discredited claimant’s
complaints, in part because objective medical evidence did not support alleged
limitations); Bryant v. Colvin, 861 F.3d 779, 782-83 (8th Cir. 2017) (ALJ properly
considered claimant’s daily activities and history of working with allegedly disabling
condition in finding complaints not fully credible); and permissibly discounted the
testimony of Ryan’s daughter, see Schwandt, 926 F.3d at 1012 (ALJ may give less
weight to lay witness statements that are inconsistent with record). Finally, the ALJ
did not err in declining to rely on the vocational expert’s (VE’s) testimony that an
individual with greater limitations would be unable to work, because the ALJ found
that Ryan did not have such limitations. See Perkins v. Astrue, 648 F.3d 892, 901-02
(8th Cir. 2011) (ALJ did not err in declining to adopt portions of VE’s testimony,
which included limitations that ALJ found unsupported by record).

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa, adopting the report and recommendations of the
Honorable Kelly K.E. Mahoney, United States Magistrate Judge for the Northern
District of Iowa.

                                          -2-
The judgment is affirmed.
               ______________________________




                            -3-